STATE OF MISSOURI,                                    )
                                                      )
         Plaintiff-Respondent,                        )
                                                      )
v.                                                    )        No. SD34001
                                                      )
STACY BIGGERSTAFF,                                    )        Filed: Apr. 15, 2016
                                                      )
         Defendant-Appellant.                         )


                APPEAL FROM THE CIRCUIT COURT OF TANEY COUNTY

                        Honorable Eric D. Eighmy, Associate Circuit Judge

AFFIRMED

         In the early afternoon on April 17, 2013, Stacy Biggerstaff (“Defendant”) was

stopped at a Missouri Highway Patrol (“MHP”) checkpoint, along with all other motorists

traveling Taney County’s Coon Creek Road at that time. Based on evidence acquired during

the stop, Defendant was later found guilty of the class C felony of possession of a controlled

substance, see section 195.202 (Count I), the class A misdemeanor of driving while

intoxicated, see section 577.010 (Count II), and the unclassified misdemeanor of driving

while suspended, see section 302.321 (Count III).1


1
  Unless otherwise indicated, all statutory references are to RSMo 2000. The case was tried to the court
without a jury, and after finding Defendant guilty on all counts, the trial court sentenced Defendant to one year
in the Taney County jail on Count II, suspended execution of that sentence, and placed Defendant on a two-
year period of probation. The trial court suspended the imposition of any sentence on counts I and III, placing
Defendant on a two-year term of probation on Count III and a five-year term on Count I. Due to the suspended


                                                          1
        Defendant’s single point on appeal challenges her Count II conviction on the ground

that the evidence acquired at the MHP checkpoint violated her right to be free from unlawful

search and seizure because: (1) the “checkpoint location was not chosen based on specific

data”; (2) “no written procedures were implemented and provided to field personnel”; and

(3) “no signs or other warnings were given to drivers about the checkpoint.”

        Because Defendant has failed to demonstrate that the trial court’s ruling was clearly

erroneous, we affirm.

                                            Standard of Review

        When reviewing the denial of a motion to suppress, we review the evidence presented

at both the motion hearing and the trial, State v. Goff, 129 S.W.3d 857, 861-62 (Mo. banc

2004), and we will uphold the trial court’s decision unless it is clearly erroneous. State v.

Guinn, 453 S.W.3d 846, 849 (Mo. App. S.D. 2014). The trial court’s ruling must be

supported by substantial evidence, and we view all facts and reasonable inferences in the

light most favorable to the ruling, disregarding all contrary evidence and inferences. Id.

                                                  Analysis

        Defendant acknowledges that the United States Supreme Court “has implied that

equipment or operator license checkpoints may be constitutional if the checkpoints do not

allow the officers to have an unconstrained exercise of discretion. Delaware v. Prouse, 440
U.S. 648, 663 (1979).” Defendant and the State both look to State v. Welch, 755 S.W.2d 624

(Mo. App. W.D. 1988), for guidelines describing a proper checkpoint. Welch involved a

roadblock to check drivers’ sobriety, id. at 625, and it did not establish a rigid formula for

conducting all checkpoints. Instead, after engaging in a thorough discussion of law in this

impositions of sentence, no final judgment has been entered on counts I and III. See State v. Saffaf, 81 S.W.3d
526, 526-27 (Mo. banc 2002). The trial court also found Defendant guilty of the infraction of failing to wear a
seatbelt (Count IV) and imposed a $10.00 fine.


                                                      2
area, including opinions from the United States Supreme Court and other states, and then

analyzing the particular facts surrounding the roadblock at issue, it found that “roadblocks

are not unconstitutional per se” and that the specific checkpoint before the court passed

constitutional muster. Id. at 626-33. The court held

        that under the particular facts and circumstances of the present case the
        “intrusion” was minimal. In addition, as the facts reveal, this particular
        roadblock operation was conducted by a designed plan, executed under
        supervisory personnel, provided more than ample notice to travelers as to
        what the operation was and provided a system by which delay to travelers
        was minimized.

Id. at 633.

        Defendant also cites State v. Canton, 775 S.W.2d 352, 353, 354 (Mo. App. E.D.

1989), in which a roadblock to check for vehicle defects, driver’s licenses, and “possibly for

any intoxicated drivers” was found to bear “little or no resemblance to those approved in”

Welch and two other opinions.2 The checkpoint in Canton was conducted at night, and it

was conducted without safety measures for drivers, written procedures or adequate officer

training, a sufficient number of officers, evidence of agency authority to conduct the

checkpoint, and specific data regarding the location used. Id.

        The following summary of the evidence concerning the checkpoint in this case is

viewed in the light most favorable to the trial court’s ruling, and it demonstrates that the

checkpoint was similar to Welch and distinguishable from Canton. The primary purpose of

the checkpoint was to enforce traffic safety laws, with a focus on driver qualification and the

condition of the motor vehicles’ safety equipment. The checkpoint was within the territory

of MHP Troop D.



2
 See State v. Vanacker, 759 S.W.2d 391, 392 (Mo. App. S.D. 1988), and State v. Payne, 759 S.W.2d 252,
252-53 (Mo. App. E.D. 1988).


                                                    3
       A MHP “GENERAL ORDER” and a “SPECIAL ORDER” for Troop D were

admitted into evidence. The purpose of the general order was “[t]o provide uniform

guidelines relating to the implementation and operation of roadblocks.” Neither order

provided specific data about the rates of violations of traffic safety laws, but the special order

listed approved locations for daytime checkpoints “selected by zone supervisors for the

purpose of reducing property damage, injuries, and deaths caused by unqualified drivers and

defective equipment on motor vehicles.” The special order also set forth “procedures to be

followed” for conducting the checkpoint.

       The checkpoint location was listed in the special order, and it was being overseen by

a MHP corporal acting as an assistant zone supervisor because no zone supervisor was on

duty. Zone supervisors were granted the authority to implement enforcement checkpoints at

locations listed in the special order. From the locations listed in the special order, the actual

choice would then be made based upon where the troopers to be used to man the checkpoint

were working at that time. The troopers involved in the checkpoint met together briefly

before they began stopping motorists, and they went over how it was to be conducted. The

trooper who ultimately arrested Defendant testified that the procedures in the special order

were followed regarding the checkpoint, with the exception that “each” trooper involved did

not complete a data form following the conclusion of the checkpoint. Instead, the practice

had become for each trooper to submit their data to their supervisor, who would then submit

the data “for the whole checkpoint.”

       A minimum of two marked patrol vehicles were set up with their emergency lights

activated to alert approaching motorists to the existence of the checkpoint. The officers

manning the checkpoint wore their MHP uniforms, plus reflective safety vests, and they were




                                                4
standing in the roadway. The checkpoint was conducted entirely in daylight hours during the

afternoon for approximately 60 to 90 minutes, and there were clear sightlines to the

checkpoint of 250 to 300 yards in either direction. Every vehicle that approached the

checkpoint was stopped, and the motorist was advised of the reason for the checkpoint. Any

delay to drivers was minimized by each check consisting of a review of the driver’s license

plus one piece of vehicle safety equipment (such as a turn signal or brake lights) in a process

that could take as little as thirty seconds.3

         When Defendant drove up to the checkpoint, she was not wearing her seatbelt, and

she told the trooper that she did not have her driver’s license. Defendant was directed to the

side road, where further investigation revealed that her license had been suspended.

Suspecting intoxication, a trooper had Defendant take field sobriety tests, and he arrested

Defendant for driving while intoxicated at the conclusion of those tests.

         Much of this evidence refutes Defendant’s claims that “no written procedures were

implemented and provided to field personnel, and no signs or other warnings were given to

drivers about the checkpoint.” While no evidence was presented in this case of the specific

data used to determine the checkpoint locations listed in the special order, Welch does not

require such evidence, and the checkpoint in Canton was not found to be constitutionally

deficient solely because of the lack of such evidence. See 755 S.W.2d at 632-334 and 775
S.W.2d at 354. Defendant has failed to provide us with any argument or authority why this

particular matter left the officers with “unconstrained . . . discretion” and should trump all

other considerations in assessing the constitutionality of a traffic safety checkpoint. See

3
  If any problems were found, the vehicle involved was directed to a disused side road for additional
investigation to ensure that other traffic on the main road would not be unnecessarily impeded.
4
  “The particular location [in Welch] was selected because previous data compiled revealed three ‘high
counties in the Troop F area.’. . . [and] included a study of alcohol related accidents occurring in the thirteen
counties. ” 755 S.W.2d at 632.


                                                         5
Prouse, 440 U.S. at 663. To craft such an argument on Defendant’s behalf would

impermissibly place us in the role Defendant’s advocate. City of Lee’s Summit v. Cook, 337
S.W.3d 757, 758 (Mo. App. W.D. 2011).

       Because Defendant has failed to demonstrate that the trial court clearly erred in

denying Defendant’s motion to suppress the evidence acquired during the checkpoint, her

point is denied, and her conviction on Count II is affirmed.



DON E. BURRELL, P.J. – OPINION AUTHOR

GARY W. LYNCH, J. – CONCURS

WILLIAM W. FRANCIS, JR., J. – CONCURS




                                              6